Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledged Receipt
This office action is responsive to an After Final Amendment (AFCP 2.0) filed on 15 December 2020.

Examiner’s Amendment 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview, see attached interview summary, with, Mr. Randolph Huis on 08 January 2021. The application has been amended as follows: 

The following changes have been made to the application in order overcome prior art of record: 
Claim 1 has been replaced in its entirety as follows:
-- An arrangement for indicating an intended end of a period of use of a textile product, comprising an indicator field which in a first region has a color that changes in the course of a period of use of the textile product and of washing procedures associated therewith, the indicator field in addition to the first region in which said indicator field has the first color that changes in the course of the 

Cancel Claim 7.  


Drawings
The drawings received on 15 December 2020 are accepted by the examiner.

Specification
The specification received on 15 December 2020 is accepted by the examiner.

Claim Rejections - 35 USC § 112
The 112 Rejection filed on 17 September 2020 is overcome by the amendment filed on 15 December 2020.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance for Claims 1-6 and 8-11: the prior art does not disclose or suggest an arrangement for indicating an intended end of a period of use of a textile product, comprising an indicator field which in a first region has a color that changes in the course of a period of use of the textile product and of washing procedures associated therewith; and includes a second region, separate from the first region, that has a second color, and a wash-fastness of the first color is lower than a wash-fastness of the second color, and the first color in a shipped state differs from the second color, and over a number of washing procedures of the textile product is adapted to increasingly approximate the second color;  wherein the first region of the indicator field comprises a first textile material including a first yarn having the first color, and the second region of the indicator field comprises a second textile material including a second yarn having the second color in combination with the remaining limitations of the claims.

Any comments considered necessary by applicant must be submitted no later than the 
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for 
Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239.  The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.

                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457.  The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300.           
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TC/
08 January 2021

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861